Case 1:18-mc-02859-PAC Document 160 Filed 04/12/21 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
IN RE: ZIMMER M/L TAPER HIP :
PROSTHESIS OR M/L TAPER : MDL NO. 2859
HiP PROSTHESIS WITH KINECTIV :
TECHNOLOGY AND : 18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS : 18-MC-2859 (PAC)
LIABILITY LITIGATION :

ORDER NO. 57
This Document Relates to All Cases
oan X

 

Zimmer is ordered to show cause as to why the Plaintiffs’ Executive Committee’s (PEC)
proposed redactions to Dr. Iorio’s expert report (Exhibit E, ECF No. 349-5) should remain under
seal. The PEC represents that it is “unable to discern the bases for Zimmer’s assertions of
confidentiality,” but is requesting permission to file under seai because the proposed redactions
reference materials that Zimmer produced in discovery and marked confidential, subject to a
protective order. Letter Mot. for Leave to File Redacted Ex. 1, ECF No. 346.

A protective order, regulating confidentiality of discovery documents as between parties,
“may provide guidance regarding what documents might be appropriate to seal.” Capricorn
Memt. Sys., Inc. v. Gov’t Emps. Ins. Co., No. 15-cv-2926, 2019 WL 5694256, at *20 (E.D.N.Y.
July 22, 2019) (internal quotations and citation omitted). But once a party discloses those
documents to the court to consider in adjudicating a motion to strike, the documents become
judicial documents, and the public’s right to access the documents is implicated. Id. at *21
(discussing rebuttal expert reports and responses to interrogatories submitted as exhibits to
briefing concerning a motion to strike an expert disclosure). Exhibit E, submitted with the
PEC’s opposition to Zimmer’s motion to strike, is a judicial document subject to a presumption
of public access. See id.; see also Brown v. Maxwell, 929 F.3d 41, 50 (2d Cir. 2019) (explaining

that documents filed in connection with motions to compel, to quash, and to exclude certain

 
Case 1:18-mc-02859-PAC Document 160 Filed 04/12/21 Page 2 of 3

deposition testimony are judicial documents because they call on the court to exercise its Article
III powers and they are of value to those who monitor the federal courts, and are thus “subject to
at least some presumption of public access”). Deciding whether to accept judicial documents
under seal is “a wholly separate inquiry” from deciding whether to maintain the confidentiality
of documents disclosed between the parties in discovery. Capricorn, 2019 WL 5694256, at *20.
Thus, a party does not provide a sufficient basis for maintaining a judicial document under seal
by simply pointing to the fact that the material disclosed in the document was produced in
discovery subject to a protective order. See id. at *20-21.

Because the “court’s authority to oversee discovery and control the evidence introduced
at trial... is ancillary to the court’s role in adjudicating a case,” the weight of “the presumption
of public access in filings submitted in connection with discovery disputes or motions in limine
is generally somewhat lower than the presumption applied to material introduced at trial, or in
connection with dispositive motions such as motions for dismissal or summary judgment.”
Brown, 929 F.3d at 50. Accordingly, “while a court must still articulate specific and substantial
reasons for sealing such material, the reasons usually need not be as compelling as those required
to seal summary judgment filings.” [d,

To accept the PEC’s submission under seal, the Court must articulate specific and
substantial reasons for sealing that outweigh the public’s presumptive right of access to the
judicial document. Zimmer is therefore ordered to show cause as to why the redacted portions of
Exhibit E should remain under seal, including specific reasons for each redaction and explaining
why those reasons outweigh the public’s right of access. If Zimmer does not provide sufficient
reasons by Friday, April 16, 2021, the Court will deny the PEC’s request to seal and direct the

PEC to file an unredacted version of Exhibit E on the public docket.
Case 1:18-mc-02859-PAC Document 160 Filed 04/12/21 Page 3 of 3

Zimmer is also ordered to file an unredacted copy of its letter motion to strike, ECF No.
344, on the public docket. Those redactions ail refer to portions of exhibits that have since been

unredacted and publicly filed, so there is no basis for maintaining the redactions under seal.

Dated: New York, New York SO ORDERED
April (2, 2021

(ad N-t, ft
HONORABLE PAUL A. CROTTY
United States District Judge
